      Case 2:04-cr-00732-RSWL Document 1215 Filed 06/26/19 Page 1 of 1 Page ID #:6517

PROB 12
(Rev. 11/04)
                                                                                                 JUN 26 2019

                                    United States District Court
                                                          for
                                            CENTRAL DISTRICT OF CALIFORNIA

U.S.A. VS. Brandon Neal                                                          Docket No.: CR04-00732-RSWL

                             Petition on Probation and Supervised Release (Modification)

       COMES NOW MICHELLE A. CAREY, CHIEF PROBATION & PRETRIAL SERVICES OFFICER OF
THE COURT, presenting an official report upon the conduct and attitude of Brandon Neal who was placed on
supervision by the Honorable RONALD S.W. LEW sitting in the Court at Los Angeles, California, on the 13th
day of March, 2006 who fixed the period of supervision at five years, and imposed the general terms and
conditions theretofore adopted by the Court and also imposed special terms and conditions as noted on the
attached Judgment and Commitment Order(s).


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

On or about, November 28, 2018, Mr. Neal was arrested for battery with injury, in violation of California Penal
Code Section 273.5 (a). Additionally, on or about March 6, 2019, Mr. Neal was arrested for Intimate Partner
Violence with Injury, in violation of California Penal Code Section 273.5.

The supervisee and defense counsel consent to modification and waive a personal appearance before the Court.

PRAYING THAT THE COURT WILL ORDER Brandon Neal, as a special condition of supervision, shall not
batter, stalk, harass, intimidate, or threaten, Rika Ngo Porter; the offender shall not enlist someone else to batter,
stalk, harass, intimidate, or threaten Rika Ngo Porter; the offender shall not telephone Rika Ngo Porter and shall
stay at least 100 yards away from her place of employment or residence; and the offender shall not attempt to
communicate or correspond with Rika Ngo Porter through any electronic methods, including email or social
networking sites. The offender shall not batter, stalk, harass, intimidate, or threaten Rika Ngo Porter, her family
members of friends; the offender shall not enlist someone to batter, stalk, harass, intimidate or threaten Rika Ngo
Porter, her family members of friends.




                      ORDER OF COURT                                  Respectfully,

Considered and ordered this 25th day of June, 2019                    /S/MARIBEL URTEZ
and ordered filed and made a part of the records in the               U. S. Probation Officer
above case.
                                                                      Place: Inglewood, California
                s/ RONALD S.W. LEW                                    Approved: /S/AVA T AUSTIN
                Senior United States District Judge                             Supervising U. S. Probation Officer
               HONORABLE RONALD S.W. LEW
                                                                      Date: June 24, 2019
